Opinion issued September 3, 2020




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-20-00393-CV
                             ———————————
    IN RE OFFICE OF THE ATTORNEY GENERAL OF TEXAS, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, the Office of the Attorney General of Texas, filed a petition for writ

of mandamus to compel the trial court to vacate its order staying the denial of real

party in interest, C.J.P.’s, renewal of his vehicle registration.1 On June 15, 2020, the

Attorney General filed a motion to dismiss the petition. Real party in interest filed



1
      The underlying case is In the Interest of __, Minor Child, cause number
      7219*RH99, pending in the 300th District Court of Brazoria County, Texas, the
      Honorable Patrick Bulanek presiding.
a response asserting that the petition should be denied because the issues within the

petition are untimely and unripe and because the Attorney General has failed to

exhaust all remedies. Real party in interest also agrees that the petition is moot

because the Attorney General issued a notice of release of denial of vehicle

registration and attached a copy of this notice.

      Because both parties agree that the issues in this proceeding are moot and the

petition should be dismissed, the Court grants the motion. We dismiss the petition.

All pending motions are dismissed as moot.

                                   PER CURIAM
Panel consists of Justices Kelly, Goodman, and Countiss.




                                          2